DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Behrends et al. (US 2014/0169076 A1), hereinafter Behrends.
Regarding claim 1, Behrends teaches an integrated circuit, comprising:
a bitcell coupled to a bitline (Fig. 4, memory element 310 coupled to bitline WBL 460); and
a write driver (the write driver 356) coupled to the bitline for writing data to the bitcell, wherein the write driver has an inverter (Fig. 4, inverter 424) and a clamping device (Fig. 4, 4P2) that are arranged to clamp current after data has been written to the bitcell (once voltage on line WBL rises to Vdd-vt, the current going from Vdd through 4P2 is clamped. ¶0057-0058), and 
wherein an input of the inverter is coupled to an output of the clamping device and an output of the inverter is connected to a gate of the clamping device (inverter 424 is coupled to output of clamping device 4P2 and the output of the inverter is electrically and indirectly connected to the gate of clamping device 4P2 though NAND gate 438).
Regarding claim 2, Behrends further teaches the integrated circuit of claim 1, wherein the inverter and the clamping device operate with negative differential resistance (NDR) characteristics (Fig. 4).
Regarding claim 3, Behrends further teaches the integrated circuit of claim 1, wherein the clamping device increases stability of write operations when writing data to the bitcell, and wherein the write operations have improved stability due to lower ground bounce on a shared ground line across a row of bitcells that includes the bitcell (Fig. 4 increases stability for write operation and lower ground bounce and reduce power consumption, ¶0012 and ¶0026).
Regarding claim 4, Behrends further teaches the integrated circuit of claim 1, wherein the write driver comprises a set transistor (Fig. 4, NAND gate 438).
Regarding claim 5, Behrends further teaches the integrated circuit of claim 4, wherein the set transistor is a p-type metal-oxide-semiconductor (PMOS) transistor (Fig. 4, NAND gate have a combination of PMOS and NMOS transistors).
Regarding claim 6, Behrends further teaches the integrated circuit of claim 1, wherein the inverter comprises a p-type metal-oxide-semiconductor (PMOS) transistor and an n-type MOS (NMOS) transistor that are arranged to activate the clamping device based on a bitline signal from the bitline or based on the output of the clamping device (Fig. 4, inverters 424 inherently have PMOS and NMOS transistors arranged to activate clamping device 4P2 based on bitline signal from bitline WBL).
Regarding claim 7, Behrends further teaches the integrated circuit of claim 4, wherein the clamping device comprises a clamp transistor (Fig. 3, transistor 310) coupled between the set transistor and the bitline (Fig. 4, transistor 4P2 is coupled between coupled between the bit line and the set of transistors in NAND gate 438).
Regarding claim 8, Behrends further teaches the integrated circuit of claim 7, wherein the clamp transistor comprises a p-type MOS (PMOS) transistor (Fig. 4, transistor 4P2).

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
It is stated by applicant’s representative on the bottom of page 6 “As described in paragraph [0054] above, Behrends discloses that the output of the inverter 424 is connected to an input of the NANO gate 438, and thus, the output of the inverter 424 is not connected to the gate of PFET 4P2, as suggested by the Examiner above. Behrends also discloses that the output of the NANO gate 438 is connected to the gate of PFET 4P2, and thus, the output of the inverter 424 is not connected to the gate of PFET 4P2, as suggested by the Examiner above in that the PFET 4P2 operates as…” However, the claim does not positively recites that that the output of the inverter is directly connected to a gate of the clamping device. Behrends discloses the inverter is connected to the gate of transistor 4P2 through the gate 438. The inverter 424 is indirectly connected to the gate of transistors 4P2. The inverter 424 is electrically 
In another interpretation of the prior art, Write Deriver Logic 356 and Keeper Circuits 320 and 318 all combined can be interpreted as the write driver. Wherein the write driver has an inverter 414 or 416 and a clamping device 4N5 that are arranged to clamp current after data has been written to the bitcell, and wherein an input of the inverter is coupled to an output of the clamping device and an output of the inverter is connected coupled to a gate of the clamping device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824